Case 7:19-mj-01347 Document 1 Filed on 06/10/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) — Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

UNITED STATES OF AMERICA United States District Court
v. | Southern Distist ortexes CRIMINAL COMPLAINT

Pedro Jose Alfaro

JUN 10 2019 Case Number: M-19-(3477 -M ~~

David J. Bradley, Clerk
IAE YOB: 1951
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about | June 9, 2019 in Hidalgo County, in

the Southern District of ___Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter

was found near Los Ebanos, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title ~ 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent_ and that this complaint is based on the
following facts:

 

Pedro Jose Alfaro was encountered by Border Patrol Agents near Los Ebanos, Texas on June 9, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on June 9, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on March 28, 2019 through Laredo, Texas. Prior to Deportation/Exclusion the Defendant
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security. On October 11, 2018, the defendant was convicted of Sex Abuse of Child Continuous; Victim Under 14 and sentenced to ten
(10) years probation.

Continued on the attached sheet and made a part of this complaint: @ z: 10
Approwd hy AUS S. DIPIAZZA Ufola e:ozam

| AiPomp
Sworn to before me and subscribed in my presence,

June 10, 2019

Maria Guerrero Border Patrol Agent
J. Scott Hacker , U.S. Magistrate Judge Yop

Name and Title of Judicial Officer ‘ Signatyfe/of/Judicial Officer

 

 
